           Case 7:17-cv-03406-KMK-LMS Document 71 Filed 10/29/18 Page 1 of 3
The Law Office of Ryan Lozar, P.C.
305 Broadway, 14th Floor, New York, NY 10007
Tel: (310) 867-1562; Alternate Tel: (646) 666-8262; Fax 1-877-666-4456
ryanlozar@gmail.com                                               ., , :-...
                                                                         ·. ·" ,1   n
OCTOBER 29, 2018
                                                                          '   ',.} {./
                                                                                         ENDORSED
Re:     Culbreath v. Griffin, et al., No. 17 Civ. 3406 (Kiv1K) (LMS)

Dear Judge Karas:

         I represent Plaintiff Jeffrey Culbreath in the above-captioned Section 1983 case before the Court.
Initially, Mr. Culbreath represented himself pro se. Recently, the Court granted Mr. Culbreath pro bono
counsel, and I made a related notice of appearance on his behalf. Docket No. 56. On or about
September 6, 2018, I began to receive attomeys'-eyes-only discovery pursuant to Magistrate Judge
Smith's protective order governing confidential discovery which prose Plaintiff had not been able to
directly receive when he was not represented.

        Presently the Parties have a November 1, 2018, close of discovery and a December 11, 2018,
final pretrial conference. Docket Nos. 65, 67. I write with Plaintiff's motion to extend the discovery
deadline as to expe1t discovery only, for the reasons stated below. This is the second discovery
extension request since I appeared as Plaintiff's counsel. Defendants join.

       I note that Plaintiff makes no motion to extend fact discovery unrelated to any discovery that
may be needed for expert discovery beyond November 1. 1 The Parties have already conducted three
Party depositions and the final Party deposition is scheduled for October 30, 2018. As to any fact
discovery unrelated to expert discovery, I will serve any supplemental fact discovery requests as the
need, if any, becomes known from Party depositions prior to the November 1 deadline.

       As brief background, and as the Court may recall, in this case Plaintiff alleges excessive-
chemical-force and deliberate-indifference-to-serious-medical-needs claims arising from Defendant
Nagy's mass deployment of chemical agents upon Plaintiff and other inmates in an August 2015
incident in Green Haven Correctional Facility's cafeteria.

        PlaintifI's good cause for the expert discovery extension begins with the time it took your
undersigned to search for and identify a toxicology expe1t qualified and available to offer opinions
pertaining to the chemical force at issue here-i.e., the nature of the chemical agents used upon
Plaintiff, their typical effects upon the human body, the reason for and importance of adequate post-
exposure decontamination to mitigate those effects, and more. In addition to the normal difficulties
experienced in identifying a qualified and available expert for this case, I experienced some delay and

1
  Plaintiff's supplemental discovery requests relating to expert discovery have already been served. They
include "chemical discovery" requests (relating to chemical agents at issue and their recommended use,
handling and post-exposure decontamination practices), requests to inspect the incident scene, and your
undersigned's request to inspect Plaintiff's full DOCCS medical file. The Patties discussed these issues with
Judge Smith at October 19, 2018, conference. Docket Entry 10/19/2018. At this time I do not expect to
need to make any supplemental requests for information needed for Plaintiff's expert's work, although I note
th~t it i~ ~9n9yiy~.l-1ly that Pl~\mitl"~ Yi\p~n m~y orn\Y my attyntiQn tQ ~QllW n~~~~11ary intQnuation I hav~
overlooked once he assesses the discovery that will be produced in the coming weeks for his analysis in
creating his report.
               Case 7:17-cv-03406-KMK-LMS Document 71 Filed 10/29/18 Page 2 of 3


   complication in this task because the procedural posture of this litigation was such that the pro se
   Plaintiff had not been able to obtain full confidential "chemical discovery" prior to my appearance for
   any proposed expert to review. (Defendants provided the chemical discovery ordered pursuant to the
   Court's August 23, 2018 attorney's-eyes-only protective order in early September 2018, and I await
   delivery of additional production in connection with Plaintiff's October 17 supplemental discovery
   request for more complete information.) For a time, the incompleteness of chemical discovery hindered
   my ability to accurately estimate expert costs for the purposes of an application for preauthorization of
   pro bona funds to pay any such estimate.

           At this writing, the various moving parts to Plaintiff's expert-discovery work have begun to
   come together. I identified and served Defendants with notice of Plaintiffs intended expert (October
   16); moved the Court for preauthorization of pro bono funds for that expert's estimated costs (October
   16), Docket No. 68; served supplemental discovery requests for the balance of the chemical discovery
   that Plaintiff's expert will need (October 17), and more. After an October 19, 2018, court conference
   pertaining to, among other things, Plaintiff's application for preautho1ization of expert-related pro bono
   funds, Magistrate Judge Smith recommended that Chief Judge McMahon grant Plaintiffs application.
   Docket Entry 10/19/2018; Docket No. 69. On October 24, 2018, Chief Judge McMahon approved the
   request. Docket Entry 10/24/18; Docket No. 70.

            In short, Plaintiff's expe1i discovery work has begun to progress, with earlier procedural
   obstacles either already resolved or in the process of being resolved in the corning weeks.

           In the event the Court is inclined to grant extension of the pretrial schedule to allow for
   completion of expert discovery, the Parties have conferred about a realistic timeline. The Parties agree
   that January 31, 2019, is a realistic estimate of the needed time for the following reasons. First,
   Defendants have until approximately November 16, 2018, to respond to Plaintiff's supplemental
   discovery demands. Magistrate Judge Smith has scheduled a conference with the Paiiies for November
   15, 2018, to discuss any potential related disputes as well as any residual fact discovery issues still at
   issue from Plaintiff's October 17 supplemental discovery requests. Docket Entry 10/19/2018. Then,
   Plaintiff's expert estimates needing two to three weeks to produce a report once chemical discovery is
   in hand, until approximately December 1, 2018. The expert's work may involve an incident-site visit,
   although this has not yet been definitively decided. Upon receipt of the Plaintiff's expert witness report,
   Defendants anticipate needing time to depose Plaintiff's expert witness, notice their own expert witness
   and, produce ai1 expert witness report. Thus, all expert disclosures, including reports, production of
   underlying documents and depositions are to be completed by:

            Plaintiff's Expert:           December 31, 2018;
            Defendants' Expert:           January 31, 2019. 2

          In light of the foregoing, the parties respectfully requests that the Court extend expert discovery
   through and including January 31, 2019.

          Finally, the Parties note that they have a December 11, 2018, final pretrial conference before
   Your Honor. We arc willing to keep that conference date according to the Court's wishes as a status
   conference and/or for the purposes of scheduling dispositive-motion or trial-paper briefing even as we
   conclude expert work. Alternatively, the Parties are willing to adjourn the December 11, 2018,


   2   Defense counsel will be away from the office, on vacation, from December 17 to December 28, 2018.
Page2
             Case 7:17-cv-03406-KMK-LMS Document 71 Filed 10/29/18 Page 3 of 3


   conference with Your Honor if the Court prefers that that take place after the close of the expert
   discovery addressed herein.

          Thank you in advance.

                                                                Sincerely,

                                                                4&.M~
                                                                Ryan Lozar




                                                                                        10/~q/rf




Page3
